      Case 1:19-cv-02723-JPO Document 1 Filed 03/26/19 Page 1 of 23



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
 THOMAS J. OLSEN, Individually and on                ECF CASE
 behalf of all other persons similarly
 situated,
                                                     No.: ____________________
                   Plaintiff,
                                                     CLASS ACTION COMPLAINT
            v.
                                                     JURY TRIAL DEMANDED
 ALLERGAN USA, Inc., d/b/a
 CoolSculpting

                   Defendant.




                                      INTRODUCTION

       1.        Plaintiff Thomas J. Olsen, who is legally blind, brings this civil rights action

against Defendant Allergan USA, Inc. d/b/a CoolSculpting (“Defendant”) for its failure to

design, construct, maintain, and operate its website, www.CoolSculpting.com (the

“Website”), to be fully accessible to and independently usable by Plaintiff Olsen and other

blind or visually-impaired people. Defendant denies full and equal access to its Website.

       2.        Plaintiff Olsen, individually and on behalf of others similarly situated,

asserts claims under the Americans With Disabilities Act (“ADA”), New York State

Human Rights Law (“NYSHRL”), and New York City Human Rights Law (“NYCHRL”)

against Defendant.

       3.        Plaintiff Olsen seeks a permanent injunction to cause Defendant to change

its corporate policies, practices, and procedures so that its Website will become and remain

accessible to blind and visually-impaired consumers.




                                               -1-
      Case 1:19-cv-02723-JPO Document 1 Filed 03/26/19 Page 2 of 23



                                       THE PARTIES

       4.      Plaintiff Olsen is, at all relevant times, a resident of Brooklyn, New York,

Kings County. As a blind, visually-impaired handicapped person, he is a member of a

protected class of individuals under Title III of the ADA, under 42 U.S.C. § 12102(1)-(2),

and the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq., the

NYSHRL and NYCHRL.

       5.      Defendant is at all relevant times a foreign business corporation that is

organized under Delaware law, and it is authorized to do business in the State of New York.

                              JURISDICTION AND VENUE

       6.      This Court has subject-matter jurisdiction over this action under 28 U.S.C.

§ 1331 and 42 U.S.C. § 12181, as Plaintiff Olsen’s claims arise under Title III of the ADA,

42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

       7.      This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over

Plaintiff Olsen’s NYSHRL, N.Y. Exec. Law Article 15, and NYCHRL, N.Y.C. Admin.

Code § 8-101 et seq., claims.

       8.      Venue is proper in this District under 28 U.S.C. §§1391(b)(1), 1391(c)(2)

because jurisdiction exists over it: it has a continuous and systematic course of doing

business in this District, as Defendant’s procedure is offered a multiple third-party

locations in this District, it offers special events at these third-party locations; it is

registered to do business here, pays taxes in this District; and it is purposely and

intentionally availing itself of the privileges of conducting business in this District.

       9.      This Court is empowered to issue a declaratory judgment under 28 U.S.C.

§§ 2201 and 2202.




                                              -2-
      Case 1:19-cv-02723-JPO Document 1 Filed 03/26/19 Page 3 of 23



                                 NATURE OF ACTION

       10.     Blind and visually impaired users of Windows operating system-enabled

computers and devices have several screen-reading software programs available to them.

Some of these programs are available for purchase and other programs are available

without the user having to purchase the program separately. Job Access With Speech

(“JAWS”) is currently the most popular, separately purchased and downloaded screen-

reading software program available for a Windows computer.

       11.     For screen-reading software to function, the information on a website must

be capable of being rendered into text. If the website content is not capable of being

rendered into text, the blind or visually impaired user is unable to access the same content

available to sighted users.

       12.     The international website standards organization, the World Wide Web

Consortium, known throughout the world as W3C, has published version 2.0 of the Web

Content Accessibility Guidelines (“WCAG 2.0”). WCAG 2.0 are well-established

guidelines for making websites accessible to blind and visually impaired people. These

guidelines are universally followed by most large business entities and government

agencies to ensure its websites are accessible.

       13.     For a website to be equally accessible to a blind or visually impaired person,

under these guidelines, it should have following:

               a.      Alternative text (“alt-text”) or text equivalent for every non-text

element. Alt-text is an invisible code embedded beneath a graphical image on a website.

Web accessibility requires that alt-text be coded with each picture so that screen-reading

software can speak the alt-text where a sighted user sees pictures, which includes captcha




                                            -3-
         Case 1:19-cv-02723-JPO Document 1 Filed 03/26/19 Page 4 of 23



prompts. Alt-text does not change the visual presentation, but instead a text box shows

when the mouse moves over the picture. The lack of alt-text on these graphics prevents

screen readers from accurately vocalizing a description of the graphics, depriving that

person from knowing what is on the website.

                b.      Videos have audio description.

                c.      Title frames with text are provided. Absent these titles, navigating a

website is particularly difficult.

                d.      Webpage headings are properly labeled with the topic or purpose of

the webpage, versus being blank. Screen readers read out page headings, allowing users to

quickly skip to a section. Navigation is, however, very difficult without those headings.

                e.      Equivalent text is provided when using scripts.

                f.      Forms may be completed with the same information and

functionality as for sighted persons. Absent forms being properly labeled, it is difficult for

a visually impaired or blind individual to complete the forms, as they do not know what

the fields, how to input data, or what options to select (e.g., selecting a date or a size). A

compliant website will, instead, provide labels or instructions when content requires user

input. This includes captcha prompts, requiring the user to verity that he or she is not a

robot.

                g.      Information about the meaning and structure of content is conveyed

by more than the visual presentation of content.

                h.      Web pages do not share the same ID or title. When two or more

elements on a web page share the same ID or title, it cause problems in screen readers

which use IDs for labeling controls and table headings.




                                             -4-
        Case 1:19-cv-02723-JPO Document 1 Filed 03/26/19 Page 5 of 23



               i.       Linked images must contain alt-text explaining the image. Absent

that alt-text, a screen reader has no content to present the user as to what the image is.

               j.       The purpose of each link is easily determined from how the link is

labeled. Absent properly labeling each link or when no description exists, it confuses

keyboard and screen-reader users as they do not know the purpose of the links. This

includes captcha prompts.

               k.       No redundant links where adjacent links go to the same URL

address. When redundant links exist, it causes additional navigation and repetition for

keyboard and screen-reader users.

               l.       Portable Document Formats (PDFs) are accessible. When they are

inaccessible, the visually impaired or blind individual cannot learn what information is on

them.

               m.       One or more keyboard operable user interface has a mode of

operation where the keyboard focus indicator is discernible.

               n.       Changing the setting of a user interface component does not

automatically cause a change of content where the user has not been advised before using

the component.

               o.       The name and role of all user interface elements can be

programmatically determined; items that can be set by the user can be programmatically

set; and/or notification of changes to these items are available to user agents, including

assistive technology.




                                             -5-
      Case 1:19-cv-02723-JPO Document 1 Filed 03/26/19 Page 6 of 23



                                STATEMENT OF FACTS

Defendant, Its Website And Its Website’s Barriers

       14.     Defendant provides cosmetic fat loss and body sculpting services which are

administered through third party providers. The proprietary services are designed to assist

customers in targeted fat loss. The procedure is performed in third party clinics, medical

offices and spas throughout the company. These locations can be located through the

Website and are referred to as “CoolSculpting Centers” on the Website. On the Website,

potential customers can also learn about the CoolSculpting procedure, see before and after

photos and videos, and determine if they are an appropriate candidate. Potential customers

can also learn about informational events referred to as “CoolEvents.”

       15.     Defendant’s Website is heavily integrated with Defendant’s cosmetic and

weight loss services, serving as a gateway to them.

       16.     It is, upon information and belief, Defendant’s policy and practice to deny

Plaintiff Olsen and other blind or visually-impaired users access to its Website, thereby

denying the facilities and services that are offered and integrated with Defendant’s

cosmetic and weight loss services and the third-party providers of its services. Due to its

failure and refusal to remove access barriers to its Website, Plaintiff Olsen and visually-

impaired persons have been and are still being denied equal access to Defendant’s cosmetic

and weight loss services and the numerous facilities, goods, services, and benefits offered

to the public through its Website.

       17.     Plaintiff Olsen cannot use a computer without the assistance of screen-

reading software. He is, however, a proficient screen-reader user and uses it to access the

Internet. He has visited the Website on separate occasions using screen-reading software.




                                            -6-
      Case 1:19-cv-02723-JPO Document 1 Filed 03/26/19 Page 7 of 23



       18.     During his visits to the Website, the last occurring on or about March 14,

2019, Plaintiff Olsen encountered multiple access barriers that denied him the full

enjoyment of the facilities, goods, and services of the Website and the facilities, goods, and

services of Defendant’s cosmetic and weight loss services. Because of these barriers he

was unable to, substantially equal to sighted individuals:

               a.      Know what is on the Website. This is in part due to the non-text

images lacking alt-text describing them. Some images are not even detected by the screen

reader. For example, after clicking on the link for “Am I a Candidate,” Plaintiff Olsen is

taken to a new page, but no content is detected on this page. The sighted user gets an image

of a patient undergoing a fat analysis. This page also includes a form to help determine if

the user is an appropriate candidate. This form was completely inaccessible to a screen

reader. The only content detected is the link to “next.” Plaintiff Olsen was also unable to

learn about the results of CoolSculpting. When he selects the link for “Proven Results,”

no new content is loaded. A sighted user is given a dropdown with two additional links

that can be clicked to see before and after images or to read reviews. Neither of these links

are detected by the screen reader. Plaintiff Olsen also had difficulty locating a provider.

After entering his zip code, he moved his arrow to the right and had to arrow through

several elements labeled “clickable” which are the pins. The map showing the locations of

the centers was completely inaccessible. He was given more than one hundred (100)

results, but he could not filter the results by distance as a sighted user can. He was also

unable to identify the type of practice because the icons indicating same were not detected

by the screen reader. Lastly, Plaintiff Olsen was unable to find a “CoolEvent.” The screen

reader did not detect the search box to select a location of filter by type of event. The auto-




                                             -7-
      Case 1:19-cv-02723-JPO Document 1 Filed 03/26/19 Page 8 of 23



populated list of events that are available to a sighted user without entering any information

were also not detected by the screen reader. Therefore, Plaintiff Olsen had no access to the

special events offered by Defendant.

                b.      Navigate the Website. The screen reader had difficulty navigating

the Website. Several elements throughout the Website, as highlighted above, are not

detected by the screen reader. As a result, a great deal of content is not accessible to a blind

user. Filter and sort options do not function with the screen reader. Therefore, it is

excessively time consuming for a blind user to navigate through the information that is

detected. Ultimately, the format of the site was very frustrating to Plaintiff Olsen. In order

to navigate the Website properly, he needed assistance from a sighted user and even then,

some information was completely inaccessible.

        19.     Plaintiff Olsen was denied full and equal access to the facilities and services

Defendant offers to the public on its Website because he encountered multiple accessibility

barriers that visually-impaired people often encounter with non-compliant websites:

                a.      Lack of alt-text for images.

                b.      Document titles are blank.

                c.      Webpages have no headings, headings are not nested correctly, and

headings are empty.

                d.      Frames do not have title attributes.

                e.      Some pages have the same title so the title cannot be used to

distinguish pages.

                f.      Webpages have duplicate IDs which cause problems in screen

readers.




                                              -8-
      Case 1:19-cv-02723-JPO Document 1 Filed 03/26/19 Page 9 of 23



                g.     Several links on a page share the same link text but go to different

destinations.

                h.     Webpages have markup errors.

Defendant Must Remove Barriers to Its Website

       20.      Due to the inaccessibility of its Website, blind and visually-impaired

customers such as Plaintiff Olsen, who need screen-readers, cannot fully and equally use

or enjoy the facilities, goods, and services Defendant offers to the public on its Website.

The Website’s access barriers that Plaintiff Olsen encountered have caused a denial of his

full and equal access in the past, and now deter him on a regular basis from accessing the

Website. These access barriers have likewise deterred him from attending Defendant’s

“CoolEvents” or locating “CoolSculpting Centers” and enjoying them equal to sighted

individuals.

       21.      If the Website was equally accessible to all, Plaintiff Olsen could

independently navigate it, learn about Defendant’s events and third-party providers; see if

he is a candidate, and learn about the results, as sighted users can.

       22.      Through his attempts to use the Website, Plaintiff Olsen has actual

knowledge of the access barriers that make these services inaccessible and independently

unusable by blind and visually-impaired people.

       23.      Because simple compliance with the WCAG 2.0 Guidelines would provide

Plaintiff Olsen and other visually-impaired consumers with equal access to the Website,

Plaintiff Olsen alleges that Defendant has engaged in acts of intentional discrimination,

including, but not limited to, the following policies or practices:




                                             -9-
     Case 1:19-cv-02723-JPO Document 1 Filed 03/26/19 Page 10 of 23



                  a.     Constructing and maintaining a website that is inaccessible to

visually-impaired individuals, including Plaintiff Olsen;

                  b.     Failing to construct and maintain a website that is sufficiently

intuitive to be equally accessible to visually-impaired individuals, including Plaintiff

Olsen; and,

                  c.     Failing to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind and visually impaired consumers, such as

Plaintiff Olsen, as a member of a protected class.

       24.        Defendant therefore uses standards, criteria or methods of administration

that have the effect of discriminating or perpetuating the discrimination of others, as

alleged herein.

       25.        Title III of the ADA expressly contemplates the injunctive relief that

Plaintiff Olsen seeks under 42 U.S.C. § 12188(a)(2).

       26.        Because its Website has never been equally accessible, and because

Defendant lacks a corporate policy that is reasonably calculated to cause its Website to

become and remain accessible, Plaintiff Olsen seeks a permanent injunction under 42

U.S.C. § 12188(a)(2) requiring Defendant to retain a qualified consultant acceptable to

Plaintiff Olsen to assist Defendant to comply with WCAG 2.0 guidelines for its Website:

                  a.     Remediating the Website to be WCAG 2.0 AA compliant;

                  b.     Training Defendant employees and agents who develop the Website

on accessibility compliance under the WCAG 2.0 guidelines;

                  c.     Regularly checking the accessibility of the Website under the

WCAG 2.0 guidelines;




                                              -10-
     Case 1:19-cv-02723-JPO Document 1 Filed 03/26/19 Page 11 of 23



               d.      Regularly testing user accessibility by blind or vision-impaired

persons to ensure that Defendant’s Website complies under the WCAG 2.0 guidelines; and,

               e.      Developing an accessibility policy that is clearly disclosed on

Defendant’s Website, with contact information for users to report accessibility-related

problems.

       27.     Although Defendant may currently have centralized policies on maintaining

and operating its Website, Defendant lacks a plan and policy reasonably calculated to make

them fully and equally accessible to, and independently usable by, blind and other visually

impaired consumers.

       28.     Without injunctive relief, Plaintiff Olsen and other visually impaired

consumers will continue to be unable to independently use the Website, violating its rights.

       29.     Defendant has, upon information and belief, invested substantial sums in

developing and maintaining its Website and has generated significant revenue from the

Website. These amounts are far greater than the associated cost of making its Website

equally accessible to visually impaired customers.

       30.     Defendant has failed to take any prompt and equitable steps to remedy its

discriminatory conduct. These violations are ongoing.

                           CLASS ACTION ALLEGATIONS

       31.     Plaintiff Olsen seeks to certify a nationwide class under Fed. R. Civ. P. 23(a)

and 23(b)(2): all legally blind individuals in the United States who have attempted to access

Defendant’s Website and as a result have been denied access to the equal enjoyment of the

cosmetic and weight loss services offered by Defendant and the goods and services offered




                                            -11-
     Case 1:19-cv-02723-JPO Document 1 Filed 03/26/19 Page 12 of 23



at the third-party CoolSculpting Centers during the relevant statutory period (“Class

Members”).

       32.     Plaintiff Olsen seeks to certify a State of New York subclass under Fed. R.

Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the State of New York who have

attempted to access the Website and as a result have been denied access to the equal

enjoyment of the cosmetic and weight loss services offered by Defendant and the goods

and services offered at the third-party CoolSculpting Centers during the relevant statutory

period (“New York Subclass Members”).

       33.     Plaintiff Olsen seeks to certify a New York City subclass under Fed. R. Civ.

P. 23(a) and 23(b)(2): all legally blind individuals in the City of New York who have

attempted to access the Website and as a result have been denied access to the equal

enjoyment of the cosmetic and weight loss services offered by Defendant and the goods

and services offered at the third-party CoolSculpting Centers during the relevant statutory

period (“New York City Subclass Members”).

       34.     Common questions of law and fact exist amongst the Class Members, New

York Subclass Members and New York City Subclass Members:

               a.     Whether Defendant provides cosmetic and weight loss services that

constitute a “public accommodation”;

               b.     Whether Defendant’s Website is a “public accommodation” or a

service or good “of a place of public accommodation” under Title III of the ADA;

               c.     Whether Defendant’s Website is a “place or provider of public

accommodation” or an “accommodation, advantage, facility or privilege” under the

NYSHRL or NYCHRL;




                                           -12-
     Case 1:19-cv-02723-JPO Document 1 Filed 03/26/19 Page 13 of 23



               d.      Whether Defendant’s Website denies the full and equal enjoyment

of its goods, services, facilities, privileges, advantages, or accommodations to people with

visual disabilities, violating Title III of the ADA; and

               e.      Whether Defendant’s Website denies the full and equal enjoyment

of its goods, services, facilities, privileges, advantages, or accommodations to people with

visual disabilities, violating the NYSHRL or NYCHRL.

       35.     Plaintiff Olsen’s claims are typical of the Class Members, New York

Subclass Members and New York City Subclass Members: they are all severely visually

impaired or otherwise blind, and claim that Defendant has violated Title III of the ADA,

NYSHRL or NYCHRL by failing to update or remove access barriers on its Website so it

can be independently accessible to the visually impaired individuals.

       36.     Plaintiff Olsen will fairly and adequately represent and protect the Class and

Subclasses’ interests because he has retained and is represented by counsel competent and

experienced in complex class action litigation, and because he has no interests antagonistic

to the Class or Subclasses. Class certification of the claims is appropriate under Fed. R.

Civ. P. 23(b)(2) because Defendant has acted or refused to act on grounds generally

applicable to the Class and Subclasses, making appropriate both declaratory and injunctive

relief with respect to Plaintiff, the Class and Subclasses.

       37.     Alternatively, class certification is appropriate under Fed. R. Civ. P.

23(b)(3) because fact and legal questions common to Class and Subclass Members

predominate over questions affecting only individuals, and because a class action is

superior to other available methods for the fair and efficient adjudication of this litigation.




                                             -13-
     Case 1:19-cv-02723-JPO Document 1 Filed 03/26/19 Page 14 of 23



       38.     Judicial economy will be served by maintaining this lawsuit as a class action

in that it is likely to avoid the burden that would be otherwise placed upon the judicial

system by the filing of numerous similar suits by people with visual disabilities throughout

the United States.

                         FIRST CAUSE OF ACTION
                VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.

       39.      Plaintiff Olsen, individually and on behalf of the Class Members, repeats

and realleges every allegation of the preceding paragraphs as if fully set forth herein.

       40.     Title III of the ADA prohibits “discriminat[ion] on the basis of disability in

the full and equal enjoyment of the goods, services, facilities, privileges, advantages, or

accommodations of any place of public accommodation by any person who owns, leases

(or leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a).

       41.     Defendant’s cosmetic and weight loss services constitute public

accommodations under Title III of the ADA, 42 U.S.C. § 12181(7). Its Website is a service,

privilege, or advantage of Defendant’s cosmetic and weight loss services as well as the

third-party CoolSculpting Centers. The Website is a service that is integrated with these

locations.

       42.     Under Title III of the ADA, it is unlawful discrimination to deny individuals

with disabilities the opportunity to participate in or benefit from the goods, services,

facilities, privileges, advantages, or accommodations of an entity. 42 U.S.C. §

12182(b)(1)(A)(i).

       43.     Under Title III of the ADA, it is unlawful discrimination to deny individuals

with disabilities an opportunity to participate in or benefit from the goods, services,




                                            -14-
     Case 1:19-cv-02723-JPO Document 1 Filed 03/26/19 Page 15 of 23



facilities, privileges, advantages, or accommodation, which is equal to the opportunities

afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

       44.      Under Title III of the ADA, unlawful discrimination also includes, among

other things:

       [A] failure to make reasonable modifications in policies, practices, or
       procedures, when such modifications are necessary to afford such goods,
       services, facilities, privileges, advantages, or accommodations to
       individuals with disabilities, unless the entity can demonstrate that making
       such modifications would fundamentally alter the nature of such goods,
       services, facilities, privileges, advantages or accommodations; and a failure
       to take such steps as may be necessary to ensure that no individual with a
       disability is excluded, denied services, segregated or otherwise treated
       differently than other individuals because of the absence of auxiliary aids
       and services, unless the entity can demonstrate that taking such steps would
       fundamentally alter the nature of the good, service, facility, privilege,
       advantage, or accommodation being offered or would result in an undue
       burden.

42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

       45.      These acts violate Title III of the ADA, and the regulations promulgated

thereunder. Plaintiff Olsen, who is a member of a protected class of persons under Title III

of the ADA, has a physical disability that substantially limits the major life activity of sight

within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A). Furthermore, he has been denied

full and equal access to the Website, has not been provided services that are provided to

other patrons who are not disabled, and has been provided services that are inferior to the

services provided to non-disabled persons.

       46.      Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth

and incorporated therein, Plaintiff Olsen requests the relief as set forth below.




                                             -15-
     Case 1:19-cv-02723-JPO Document 1 Filed 03/26/19 Page 16 of 23



                             SECOND CAUSE OF ACTION
                            VIOLATIONS OF THE NYSHRL

       47.      Plaintiff Olsen, individually and on behalf of the New York Subclass

Members, repeats and realleges every allegation of the preceding paragraphs as if fully set

forth herein.

       48.      N.Y. Exec. Law § 296(2)(a) provides that it is “an unlawful discriminatory

practice for any person, being the owner, lessee, proprietor, manager, superintendent, agent

or employee of any place of public accommodation . . . because of the . . . disability of any

person, directly or indirectly, to refuse, withhold from or deny to such person any of the

accommodations, advantages, facilities or privileges thereof.”

       49.      The cosmetic and weight loss services offered by Defendant in the State of

New York constitute public accommodations under N.Y. Exec. Law § 292(9). Defendant’s

Website is a service, privilege or advantage of its cosmetic and weight loss services.

Defendant’s Website is a service that is by and integrated with its cosmetic and weight

loss services as well as the third-party CoolSculpting Centers.

       50.      Defendant is subject to NYSHRL because it owns and operates its cosmetic

and weight loss services and the Website. Defendant is a “person” within the meaning of

N.Y. Exec. Law § 292(1).

       51.      Defendant is violating N.Y. Exec. Law § 296(2)(a) in refusing to update or

remove access barriers to its Website, causing its Website and the services integrated with

its cosmetic and weight loss services to be completely inaccessible to the blind. This

inaccessibility denies blind patrons full and equal access to the facilities, goods and

services that Defendant makes available to the non-disabled public.




                                            -16-
     Case 1:19-cv-02723-JPO Document 1 Filed 03/26/19 Page 17 of 23



       52.     Under N.Y. Exec. Law § 296(2)(c)(i), unlawful discriminatory practice

includes, among other things, “a refusal to make reasonable modifications in policies,

practices, or procedures, when such modifications are necessary to afford facilities,

privileges, advantages or accommodations to individuals with disabilities, unless such

person can demonstrate that making such modifications would fundamentally alter the

nature of such facilities, privileges, advantages or accommodations being offered or would

result in an undue burden.”

       53.     Under N.Y. Exec. Law § 296(2)(c)(ii), unlawful discriminatory practice

also includes, “a refusal to take such steps as may be necessary to ensure that no individual

with a disability is excluded or denied services because of the absence of auxiliary aids and

services, unless such person can demonstrate that taking such steps would fundamentally

alter the nature of the facility, privilege, advantage or accommodation being offered or

would result in an undue burden.”

       54.     Readily available, well-established guidelines exist on the Internet for

making websites accessible to the blind and visually impaired. These guidelines have been

followed by other large business entities and government agencies in making their websites

accessible, including but not limited to: adding alt-text to graphics and ensuring that all

functions can be performed using a keyboard. Incorporating the basic components to make

its Website accessible would neither fundamentally alter the nature of its business nor result

in an undue burden to them.

       55.     Defendant’s actions constitute willful intentional discrimination against the

class because of a disability, violating the NYSHRL, N.Y. Exec. Law § 296(2), in that

Defendant has:




                                            -17-
     Case 1:19-cv-02723-JPO Document 1 Filed 03/26/19 Page 18 of 23



               a.      Constructed and maintained a website that is inaccessible to Class

Members with knowledge of the discrimination; and/or

               b.      Constructed and maintained a website that is sufficiently intuitive

and/or obvious that is inaccessible to blind class members; and/or

               c.      Failed to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind class members.

      56.      Defendant discriminates, and will continue in the future to discriminate

against Plaintiff Olsen and New York Subclass Members on the basis of disability in the

full and equal enjoyment of the goods, services, facilities, privileges, advantages,

accommodations and/or opportunities of Defendant’s Website and its cosmetic and weight

loss services under § 296(2) et seq. and/or its implementing regulations. Unless the Court

enjoins Defendant from continuing to engage in these unlawful practices, Plaintiff and the

New York Subclass Members will continue to suffer irreparable harm.

      57.      As Defendant’s actions violate the NYSHRL, Plaintiff Olsen seeks

injunctive relief to remedy the discrimination.

      58.      Plaintiff Olsen is entitled to compensatory damages and civil penalties and

fines under N.Y. Exec. Law § 297(4)(c) et seq. for every offense.

      59.      Plaintiff Olsen is entitled to reasonable attorneys’ fees and costs.

      60.      Under N.Y. Exec. Law § 297 and the remedies, procedures, and rights set

forth and incorporated therein Plaintiff prays for judgment as set forth below.




                                            -18-
     Case 1:19-cv-02723-JPO Document 1 Filed 03/26/19 Page 19 of 23



                              THIRD CAUSE OF ACTION
                            VIOLATIONS OF THE NYCHRL

          61.   Plaintiff Olsen, individually and on behalf the New York City Subclass

Members, repeats and realleges every allegation of the preceding paragraphs as if fully set

forth herein.

          62.   The NYCHRL provides that “It shall be an unlawful discriminatory practice

for any person, being the owner, lessee, proprietor, manager, superintendent, agent or

employee of any place or provider of public accommodation, because of . . . disability . . .

directly or indirectly, to refuse, withhold from or deny to such person, any of the

accommodations, advantages, facilities or privileges thereof.” N.Y.C. Admin. Code § 8-

107(4)(a).

          63.   The cosmetic and weight loss services offered by Defendant in New York

City are public accommodations under the NYCHRL, N.Y.C. Admin. Code § 8-102(9),

and its Website is a service that is integrated with these services.

          64.   Defendant is subject to NYCHRL because it owns and operates its cosmetic

and weight loss services in the City of New York and its Website, making it a person under

N.Y.C. Admin. Code § 8-102(1).

          65.   Defendant is violating the NYCHRL in refusing to update or remove access

barriers to Website, causing its Website and the services integrated with its cosmetic and

weight loss services as well as its third-party CoolSculpting Centers to be completely

inaccessible to the blind. This inaccessibility denies blind patrons full and equal access to

the facilities, goods, and services that Defendant makes available to the non-disabled

public.




                                             -19-
     Case 1:19-cv-02723-JPO Document 1 Filed 03/26/19 Page 20 of 23



       66.     Defendant is required to “make reasonable accommodation to the needs of

persons with disabilities . . . any person prohibited by the provisions of [§ 8-107 et seq.]

from discriminating on the basis of disability shall make reasonable accommodation to

enable a person with a disability to . . . enjoy the right or rights in question provided that

the disability is known or should have been known by the covered entity.” N.Y.C. Admin.

Code § 8-107(15)(a).

       67.     Defendant’s actions constitute willful intentional discrimination against the

Subclass because of a disability, violating the NYCHRL, N.Y.C. Admin. Code § 8-

107(4)(a) and § 8-107(15)(a,) in that it has:

               a.      Constructed and maintained a website that is inaccessible to blind

class members with knowledge of the discrimination; and/or

               b.      Constructed and maintained a website that is sufficiently intuitive

and/or obvious that is inaccessible to blind class members; and/or

               c.      Failed to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind class members.

       68.     As such, Defendant discriminates, and will continue in the future to

discriminate against Plaintiff Olsen and the New York City Subclass Members because of

disability in the full and equal enjoyment of the goods, services, facilities, privileges,

advantages, accommodations and/or opportunities of its Website and its establishments

under § 8-107(4)(a) and/or its implementing regulations. Unless the Court enjoins

Defendant from continuing to engage in these unlawful practices, Plaintiff and the New

York City Subclass will continue to suffer irreparable harm.




                                            -20-
     Case 1:19-cv-02723-JPO Document 1 Filed 03/26/19 Page 21 of 23



       69.     As Defendant’s actions violate the NYCHRL, Plaintiff Olsen seeks

injunctive relief to remedy the discrimination.

       70.     Plaintiff Olsen is entitled to compensatory damages and civil penalties and

fines for each offense. N.Y.C. Admin. Code §§ 8-120(8), 8-126(a).

       71.     Plaintiff Olsen is entitled to reasonable attorneys’ fees and costs.

       72.     Under N.Y.C. Admin. Code § 8-120 and § 8-126 and the remedies,

procedures, and rights set forth and incorporated therein Plaintiff prays for judgment as set

forth below.

                             FOURTH CAUSE OF ACTION
                               DECLARATORY RELIEF

       73.     Plaintiff Olsen, individually and on behalf the Class Members, repeats and

realleges every allegation of the preceding paragraphs as if fully set forth herein.

       74.     An actual controversy has arisen and now exists between the parties in that

Plaintiff Olsen contends, and is informed and believes that Defendant denies, that its

Website contains access barriers denying blind customers the full and equal access to the

goods, services and facilities of its Website and by extension its cosmetic and weight loss

services, which Defendant owns, operates and controls, fails to comply with applicable

laws including, but not limited to, Title III of the Americans with Disabilities Act, 42

U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296, et seq., and N.Y.C. Admin. Code § 8-107,

et seq. prohibiting discrimination against the blind.

       75.     A judicial declaration is necessary and appropriate now in order that each

of the parties may know its respective rights and duties and act accordingly.




                                            -21-
      Case 1:19-cv-02723-JPO Document 1 Filed 03/26/19 Page 22 of 23



                                  PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Olsen respectfully requests this Court grant the following

relief:

                 a.     A preliminary and permanent injunction to prohibit Defendant from

violating Title III of the ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296, et seq.,

N.Y.C. Admin. Code § 8-107, et seq., and the laws of New York;

                 b.     A preliminary and permanent injunction requiring Defendant to take

all the steps necessary to make its Website into full compliance with the requirements set

forth in Title III of the ADA, and its implementing regulations, so that the Website is

readily accessible to and usable by blind individuals;

                 c.     A declaration that Defendant owns, maintains and/or operates the

Website in a manner that discriminates against the blind and which fails to provide access

for persons with disabilities as required by ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec.

Law § 296, et seq., N.Y.C. Admin. Code § 8-107, et seq., and the laws of New York

                 d.     An order certifying the Class and Subclasses under Fed. R. Civ. P.

23(a) & (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and his attorneys

as Class Counsel;

                 e.     Compensatory damages in an amount to be determined by proof,

including all applicable statutory damages, punitive damages and fines;

                 f.     Pre- and post-judgment interest;

                 g.     An award of costs and expenses of this action together with

reasonable attorneys’ and expert fees; and

                 h.     Such other and further relief as this Court deems just and proper.




                                             -22-
     Case 1:19-cv-02723-JPO Document 1 Filed 03/26/19 Page 23 of 23




                           DEMAND FOR TRIAL BY JURY

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff Olsen demands a trial by jury on all

questions of fact the Complaint raises.

Dated: New York, New York
       March 26, 2019

                                      LIPSKY LOWE LLP



                                      s/ Christopher H. Lowe
                                      Christopher H. Lowe
                                      Douglas B. Lipsky
                                      630 Third Avenue, Fifth Floor
                                      New York, New York 10017-6705
                                      212.392.4772
                                      chris@lipskylowe.com
                                      doug@lipskylowe.com




                                          -23-
